Title: From Thomas Jefferson to John Vaughan, 6 January 1821
From: Jefferson, Thomas
To: Vaughan, John


Dear Sir
Monticello
Jan, 6. 21.
I have a great desire to send to mr Botta of Paris a copy of his best of all our histories of the revolution, as translated by mr Otis. the difficulty is to get it to him without it’s passing thro’ the French post office, which would tax him beyond it’s cost. this can be done only thro’ a passenger and I think it must be a gratification to any passenger to deliver it to him in person, & I should pray him to accompany it with my particular respects to mr Botta. from hence no opportunity of a passenger ever occurs; but from your city I presume they are frequent enough to enable you  to forward it for me without difficulty & with the  as dispatch is not material. add this to your multiplied favors to me, & accept the assurance of my constant & respectful friendship.Th: JeffersonP.S. I shall forward the volumes by distinct mails, not to overload our village mail.